Citation Nr: 9926380	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-00 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected bipolar disorder, currently evaluated as 70 percent 
disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to February 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from July 1996 and November 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO) which denied entitlement, 
respectively, to an increased rating for a service-connected 
bipolar disorder and to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


FINDINGS OF FACT

1.  The record contains all evidence necessary for the 
equitable disposition of this appeal.

2.  Symptomatology associated with the veteran's bipolar 
disorder produces total impairment of social and industrial 
adaptability.

3.  The veteran's service-connected bipolar disorder 
precludes him from securing and following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for the 
veteran's service-connected bipolar disorder have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.16, 
4.125-4.132, Diagnostic Code 9206 (1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim the 
VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more closely the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Revised schedular rating criteria for psychiatric 
disabilities have been in effect since November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the conclusion of the 
administrative or judicial appeal process, the applicable 
provision is the one most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, the 
Board considers the veteran's claim here under the former 
provisions.

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9206 (1996), bipolar disorder is evaluated as follows for the 
100 and 70 percent ratings, respectively:

Active psychotic manifestations of such 
extent, severity, depth, persistence or 
bizarreness as to produce total social 
and industrial incapacity [100 percent].

Lesser symptomatology such as to produce 
severe impairment of social and 
industrial adaptability [70 percent].

Also in effect at the time of the July 1996 rating decision 
continuing the 70 percent disability rating for the veteran's 
bipolar disorder was a regulation pertaining to total 
disability ratings for individual unemployability under which 
a mental disorder shall be rated as 100 percent disabling 
provided: (1) the mental disorder is a veteran's only 
compensable service-connected disorder, (2) the mental 
disorder is rated at 70 percent, and (3) the mental disorder 
precludes a veteran from securing or following a 
substantially gainful occupation.  38 C.F.R. § 4.16(c) 
(1996).

The RO first granted service connection for bipolar disorder 
by a rating decision in May 1986, initially assigning a 30 
percent evaluation pursuant to Diagnostic Code (DC) 9206.  In 
December 1986, pursuant to the same DC, the RO increased the 
evaluation of the bipolar disorder to 100 percent.  At the 
same time the RO granted service connection for a left upper 
lip scar at a noncompensable disability rating which has 
continued since then.  In April 1990 the RO lowered the 
evaluation for the bipolar disorder (the veteran's only 
compensable service-connected disability) to 70 percent where 
it has remained since then.

Service personnel records disclose that in January 1986 the 
veteran was found unfit for duty in the Marine Corps because 
of his diagnosed manic bipolar disorder with acute and severe 
psychotic features, in remission on medication.  Service 
records also show that he did not graduate from high school 
but later earned a GED.

Since his separation from the Marine Corps the veteran has 
undergone several periods of hospitalization and treatment 
and examinations relating to the bipolar disorder.  Upon 
admission for hospitalization in September 1986 a mental 
status examination found the veteran to have been alert and 
fully oriented and to have denied thought insertion.  The 
examining physician also described him as unkempt, mildly 
agitated with labile affect, guarded, suspicious, paranoid 
with thought derailment, self contradictory, grandiose with 
religious preoccupations and some persecutory ideations, and 
demonstrating poor concentration, judgment and insight.  
Before completing treatment the veteran insisted upon 
discharging himself against medical advice.  The veteran 
again was hospitalized in February 1988 after exhibiting 
bizarre behavior at home, where he had lived with his mother 
since leaving service.  He was provided with medication for 
his bipolar disorder, referred to a VA Mental Hygiene Clinic 
for follow-up outpatient care and released in good condition.  
The veteran's psychiatric symptomatology appeared to have 
abated somewhat according to VA examination reports in March 
1990 and October 1993, although the physician who examined 
him in October 1993 noted objective findings including poor 
grooming, labile affect, memory loss, questionable insight 
and inappropriate behavior.  The veteran was hospitalized for 
stabilization in June 1996 when he experienced suicidal 
thoughts and command hallucinations after missing his 
medications.  Once his medications were restored his 
psychotic symptoms quieted.  His Global Assessment of 
Functioning (GAF) score was 45 upon admission and 60 upon 
discharge.  The VA physician who examined the veteran in 
September 1996 described objective psychotic symptomatology 
including suicidal auditory hallucinations, paranoia and 
grandiosity and assigned a GAF score of 55.  A VA social and 
industrial survey from the same time does not state that the 
veteran's bipolar disorder permanently precluded him from 
working, but that he "should be assessed again for 
vocational training when his psychiatric condition is 
stable."  VA treatment records disclose the veteran's 
intermittent attendance at a Prolixin/Haldol Decionoate 
Clinic for outpatient treatment of his bipolar disorder 
between August 1995 and February 1997.

Also associated with the claims file are Social Security 
Administration (SSA) records showing the veteran to have been 
disabled for SSA purposes due to an affective disorder since 
September 1986.

In October 1993 the veteran and his mother submitted written 
statements that the veteran was unable to work because of his 
bipolar disorder.  VA examiners have also reported the 
veteran's statements that he had been unable to hold a job 
for longer than one summer and that he had not held a full 
time job since his February 1986 separation from the Marines.

The Board finds that the veteran manifests symptoms that 
warrant an evaluation of 100 percent disability.  The record 
provides ample evidence of mental instability and resulting 
severe impairment of his social and industrial adaptability.  
See 38 C.F.R. § 4.132, DC 9206.  He experienced recurrent 
psychotic episodes and bizarre behavior including auditory 
suicidal hallucinations, grandiosity and paranoia requiring 
hospitalization, observation and medication.  Furthermore, 
his most recent GAF score of 55 is consistent with moderate 
to serious symptomatology and social and occupational 
functioning.  See American Psychiatric Association:  
Diagnostic and Statistical Manual for Mental Disorders 
(Fourth Ed. 1994) (DSM-IV), adopted by the VA at 38 C.F.R. §§ 
4.125 and 4.126.

The Board also finds that the bipolar disorder effectively 
precludes the veteran from working, thereby justifying a 100 
percent schedular rating.  See 38 C.F.R. § 4.16(c).  Although 
the September 1996 Social-Industrial Survey Summary suggests 
that he may be capable of vocational skill training upon 
stabilization of his psychiatric disorder sometime in the 
future, it also notes his need for intensive outpatient 
treatment.  Moreover, the medical evidence does not indicate 
the likelihood of the veteran's bipolar disorder ever 
stabilizing sufficiently to enable him to get and keep a 
steady job.  He has been unable to hold a steady job since 
service and has been on SSA disability for his bipolar 
disorder since then.  In consideration of the foregoing the 
Board finds that a 100 percent schedular evaluation is 
warranted in this case for the following reasons:  (1) the 
veteran's bipolar disorder is his only compensable service-
connected disorder, (2) it is properly rated at 70 percent, 
and (3) it precludes him from securing or following a 
substantially gainful occupation.  Id.  Also under this 
provision, the effect of the 100 percent disability rating 
for the veteran's bipolar disorder is to render moot his 
claim for entitlement to a total disability rating based upon 
individual unemployability.  Id.; VAOPGCPREC 6-99 ("A claim 
for a total disability rating based on individual 
unemployability for a particular service-connected disability 
may not be considered when a schedular 100 percent rating is 
already in effect for another service-connected 
disability.").


ORDER

Entitlement to a 100 percent disability rating for a service-
connected bipolar disorder is granted, rendering moot the 
issue of entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

